QlaeksoN, J.
We think the court below was in error in excluding the evidence objected to. It was competent to be submitted to the jury on the issue as to whether the plaintiff was the owner of the note sued on in due course.
It is well settled that admissions in pleadings are competent evidence. Even admissions of attorneys of record. Although the admissions are in another action, they are declarations of the party. Morris v. Bogue Corporation, 194 N. C., p. 279, and cases cited. The probative force is for the jury. For the reasons given, there must be a
New trial.